Citation Nr: 0619303	
Decision Date: 06/30/06    Archive Date: 07/07/06	

DOCKET NO.  05-05 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for a chronic adjustment disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1988 to November 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
VARO in Detroit, Michigan, that granted service connection 
for a chronic adjustment disorder and assigned a 30 percent 
disability rating, effective September 5, 2003, the date of 
receipt of the veteran's claim for disability benefits.

The Board notes that in a July 2005 communication, the 
veteran stated that he did not want the claim "to be at the 
Board of Veterans' Appeals (BVA) in Washington."  He asked 
that the appeal be decided by a decision review officer at 
the Detroit VARO.  Of record is a notation apparently from an 
employee at the RO that the veteran was past the 60-day time 
frame for requesting review by a decision review officer.  In 
view of the Board's determination granting the veteran a 
substantial increase in his disability benefits, the Board 
finds no prejudice to the veteran by proceeding with a 
determination at this time.


FINDINGS OF FACT

1.  VA has developed adequate evidence necessary for an 
equitable disposition of the claim.

2.  The service-connected chronic adjustment disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, and mood.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 
70 percent, but not more, for a chronic adjustment disorder, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.120, Diagnostic Code 9440 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
the provisions of 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  These 
five elements are:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The Court held that 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented for 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating what is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

While the benefit that the veteran is currently seeking on 
appeal is an increased (initial) evaluation for his 
adjustment disorder, the Board finds that the December 2004 
statement of the case specifically outlined what was required 
to establish entitlement to an increased (initial) disability 
evaluation for an adjustment disorder.  With the assignment 
of a 70 percent rating, the Board decision herein is granting 
a substantial benefit to the veteran.  With respect to the 
question of effective date not having been addressed, that 
will be rectified by the RO when it effectuates the award.

It is also noted that in Pelegrini v. Principi, 14 Vet. 
App. 412 (2004), it was held that compliance with 38 U.S.C.A. 
§ 5103 required that the VCAA notice requirement be 
accomplished prior to an initial unfavorable agency of 
original jurisdiction determination.  In the present case, 
the veteran was sent letters dated in December 2003 and May 
2004 prior to the initial adjudication of the claim.  In the 
communications the veteran was informed that it was his 
responsibility to make sure VA received all requested records 
that were not in the possession of a Federal department or 
agency.  The Board therefore finds the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VA 
notices.  

With regard to the duty to assist, private medical records 
and VA records had been associated with the claims file.  The 
Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record that could be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
case.  Essentially, all available evidence that could 
substantiate the case has been obtained.  

Pertinent Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease or injury incurred in or aggravated 
during active military service and their residual conditions 
in civil occupations generally.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321, 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The Court has noted that there is a distinction between a 
claim based on the veteran's dissatisfaction with an initial 
rating (the claim for an original rating) and a claim for an 
increased rating.  It indicated that in the case of an 
initial rating, such as in the instant case, separate ratings 
may be assigned for separate periods of time, based on facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Under the general formula for rating mental disorders, a 
30 percent rating is provided when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

The next higher rating of 50 percent is assigned where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flattened affect; circumstantial, circumlocutory, or 
stereo-typed speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The next higher rating of 70 percent is assigned when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  

The maximum schedular rating of 100 percent is assigned when 
there is total occupational and social impairment, due to 
such symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.120, Code 9440.  

Pertinent case law reveals that in determining whether a 
veteran meets the criteria for a 70 percent evaluation, the 
Board must consider whether the veteran has deficiencies in 
most of the following areas:  Work, school, family relations, 
judgment, thinking, and mood.  See Bowling v. Principi, 
15 Vet. App. 1, 11 (2001).

Global assessment of functioning (GAF) scores are rated on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richards v. Brown, 9 Vet. App. 266, 267 
(1996), citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), page 32.  

A score of 41 to 50 is warranted for "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."

A score of 51 to 60 is provided for "moderate symptoms (e.g., 
flattened affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."  

Analysis

The Board assures the veteran that it has thoroughly reviewed 
the record in conjunction with this case.  Although the Board 
has an obligation to provide reason and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) (the Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  Rather, the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show on the claim.  See Timberlake v. Gober, 14 Vet. 
App. 122, 129 (2000) (noting that the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant).  

After a review of the evidence and the pertinent provisions 
of the Rating Schedule set forth above, the Board finds that 
the manifestations of the veteran's chronic adjustment 
disorder most nearly approximate the criteria for a 70 
percent rating, but do not approximate the criteria for the 
assignment of a total schedular rating of 100 percent.  The 
evidence shows impairment in several of the areas needed for 
a 70 percent evaluation during the entire appeal period.  The 
Board is particularly mindful of the Court's determination in 
Bowling v. Principi, 15 Vet. App. 1, 11 (2001), cited above.

The pertinent medical evidence of record includes a January 
2004 statement from Wilbur B. Leer, Ph.D.  The psychologist 
reported he had been working with the veteran since his 
injury in a vehicle accident several years previously.  He 
stated that since the car accident, the veteran had had an 
emotional adjustment related to the serious nature of the 
injury and his inability to work because of a loss of skills 
and physical functioning.  Notation was also made that the 
veteran had gotten divorced during the first few months after 
the accident and this had been difficult for him.  The 
psychologist indicated the veteran had a self-esteem problem 
and also had experienced significant depression when he was 
informed by his mother that his wife was cheating on him.  
This stayed with him until the time he had the head injury 
which contributed to prolonged emotional adjustment issues.  
The veteran was given a diagnosis of adjustment disorder with 
depression and anxiety features.  The psychologist described 
the veteran as "a very needy individual at this time both 
socially and psychologically."  

The medical evidence also includes the report of a VA 
psychiatric examination accorded the veteran in June 2004.  
The claims file was reviewed by the examiner.  Mental status 
examination findings included depression, short attention 
span, poor frustration tolerance, intact judgment, and fair 
insight.  The examiner noted that a review of the record 
showed that adjustment problems and an episode of major 
depression could easily explain the change in the veteran's 
status during service.  What was certain to the examiner was 
that since the closed head injury sustained in the 
mid-1990's, the veteran had been totally disabled.  Axis I 
diagnoses were:  Cognitive disorder, not otherwise specified, 
secondary to closed head injury, nonservice connected; 
chronic adjustment disorder; depressive episode in 1989.  The 
Axis II diagnosis was deferred.  The stressors were described 
as severe, with a notation that the veteran was unable to 
work secondary to the closed head injury.  He was given a 
current GAF score of 40.  

The veteran was accorded another psychiatric examination for 
rating purposes by VA in January 2005.  The claims folder was 
reviewed by the examiner.  It was noted the veteran was still 
seeing Dr. Leer.  He had been taking up to 100 milligrams of 
Zoloft a day and 500 milligrams of Depakote twice daily.  He 
stated the medications had helped.  

Currently, he was living with his mother.  He was divorced.  
He had three children and was actively involved with them.  
He stated that when he left service he had trouble getting 
work, even before he sustained the closed head injury.  He 
cited problems with depression and functioning which he 
related to his military experiences.  Current complaints 
included memory difficulty and depression.

Mental status examination findings included dysthymic mood.  
Communication showed some impairment as he looked toward his 
mother to help fill in blanks and memory lapses.  The 
examiner opined that the veteran showed evidence of 
preexisting depression before the closed head injury in the 
mid-1990's.  The examiner stated, however, that the reason 
the veteran was completely disabled was the closed head 
injury and the cognitive disorder associated with it.  The 
veteran was given Axis I diagnoses of:  Cognitive disorder 
not otherwise specified; and depressive neurosis or 
dysthymia, "a service-connected element."  It was indicated 
the veteran had a GAF score from the cognitive disorder of 
40, and a GAF score for the depressive neurosis of dysthymia 
of 55.  

Received at the Board in February 2006 was a statement dated 
in January 2006 from a Dr. Leer.  The veteran's 
representative submitted the evidence and waived 
consideration of the evidence by the RO.  Dr. Leer stated 
that the veteran continued to have an adjustment disorder 
with depression and anxiety features.  He believed the 
veteran had deficiencies in most areas, including difficulty 
working, family matters, judgment, thinking, and mood.  He 
referred to an incident involving the veteran's son in which 
he exhibited poor judgment, an unstable mood and a lack of 
emotional control.  He stated the veteran had shown a 
continuing level of depression and anxiety affecting his 
ability to function independently and appropriately.  He 
added that the veteran showed persistent difficulty in being 
flexible and adapting to stressful situations.  It was his 
opinion that the veteran met the criteria for a 70 percent 
disability rating.  He stated that his comments and the 
examples he cited regarding the veteran's mood and behavior 
difficulties were "exclusive of any disability related to his 
traumatic brain injury suffered in his car accident several 
years ago."  

Based on a longitudinal review of the evidence of record, the 
Board finds the evidence persuasive in determining that the 
veteran has demonstrated impairment in several key areas 
required for the assignment of a 70 percent evaluation 
throughout the appeal period.  Accordingly, the Board finds 
that the symptom picture attributable to the veteran's 
chronic adjustment disorder most nearly comports with the 
criteria for a 70 percent disability rating for the entire 
appeal period.  The assignment of a total schedular rating of 
100 percent is not warranted, however, as there is no 
indication that the veteran has total social and occupational 
impairment as a result of the service-connected disability.  
At the time of psychiatric examination by VA in January 2005, 
it was indicated that the veteran had a GAF score of 40 
attributable to a cognitive disorder that the veteran had had 
since involvement in a vehicular accident following service.  
He was given a separate GAF score of 55 for his depressive 
symptomatology.  However, the veteran's long-time treating 
psychologist indicated in a January 2006 communication that 
it was his opinion that the veteran's occupational and social 
difficulties, as well as his problems with judgment, 
thinking, and mood, were exclusive of any disability related 
to the veteran's traumatic brain injury sustained after 
service.  Some of the symptoms of the cognitive disorder and 
the adjustment disorder overlap and it is difficult to 
attribute some symptoms to one disorder and some to another.  
The Board will not attempt to do so and will, instead, 
attribute those symptoms to the service-connected adjustment 
disorder.  Accordingly, with resolution of all reasonable 
doubt in the veteran's favor, the Board finds that a 
70 percent rating, but not more, is warranted throughout the 
appeal period.  The psychologist indicated the veteran had 
shown a level of depression and anxiety significantly 
impairing his ability to function ever since service, not 
just since the time of the vehicular accident.  The Board 
sees no reason to dispute the comments from the long-time 
treating psychologist.  


ORDER

An initial disability rating of 70 percent, but not more, for 
the veteran's chronic adjustment disorder is granted during 
the entire appeal period, subject to the governing 
regulations applicable to the payment of monetary benefits.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


